Citation Nr: 0301930	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  96-48 834	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for right elbow tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to January 
1995.  The veteran also had one year, four month, and twenty-
one days of earlier service in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for right elbow tendinitis and assigned a 
noncompensable rating, effective from January 14, 1995.  The 
veteran thereafter moved to Tennessee.  In October 1995, the 
veteran filed a Notice of Disagreement that contested the 
assignment of the noncompensable rating for service-connected 
right elbow tendinitis.

By a separate rating decision dated in June 1996, the 
Nashville, Tennessee, RO determined that the August 1995 
rating action, in its initial assignment of the 
noncompensable rating cited above, was clearly and 
unmistakable erroneous, and amended the previously assigned 
rating to reflect a 10 percent disability rating for the 
veteran's service-connected right elbow tendinitis, effective 
from January 14, 1995.  The veteran was notified of this 
amended decision by a VA letter dated in July 1996; and, 
during that same month, the RO furnished the veteran a 
Statement of the Case relative to that issue.  Within one 
year following the date of the July 1996 notice letter, the 
veteran submitted a VA Form 9 (Substantive Appeal, dated 
November 1996), thereby perfecting her appeal of the initial 
10 percent disability rating assigned for her right elbow 
tendinitis.  See 38 U.S.C.A § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (2002).

The veteran thereafter moved on two subsequent occasions, 
with her most recent move being to Germany.  Following her 
most recent move, her claims file was transferred to the RO 
in Washington, DC.

Next, the Board notes that, because the current issue on 
appeal arises from the assignment of an initial rating for 
right elbow tendinitis following an award of service 
connection, we must consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
such, the question for consideration is the propriety of the 
initial rating assigned during the course of this appeal.

Lastly, the Board notes that the Chicago, Illinois, RO, on 
August 25, 1995, notified the veteran that it had granted 
service connection for migraine headaches and assigned a 10 
percent rating, effective from January 14, 1995.  In October 
1995, the veteran filed a notice of disagreement as to rating 
assigned her newly service connected migraine headaches in 
the August 1995 decision.  In July 1996, the RO issued a 
statement of the case.  Moreover, a review of the record on 
appeal shows that the veteran, on August 24, 1996, attended a 
VA miscellaneous neurological examination for migraine 
headaches.  The August 24, 1996, VA examination took place 
within the one year time period the veteran had to perfect an 
appeal as to the RO's August 1995 decision that assigned a 10 
percent evaluation for migraine headaches.  See 38 U.S.C.A 
§ 7105(d)(3); 38 C.F.R. § 20.302(b); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) 
(holding that VA has constructive notice of all records 
generated by and in the possession of VA).

When, as in this case, additional pertinent evidence is 
received during the time allowed for perfecting an appeal, VA 
must afford the veteran at least 60 days from the mailing 
date of a supplemental statement of the case to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period.  See 62 Fed. Reg. 
15567, VAOPGCPREC 9-97 (1997).  However, a review of the 
record on appeal does not reflect that the veteran was ever 
provided a supplemental statement of the case that addressed 
the August 1996 VA examination report regarding this rating 
issue.  As a result, the 60-day period within which to file a 
substantive appeal as to a higher evaluation for migraine 
headaches has not yet begun to run.  See Tablazon v. Brown, 7 
Vet. App. 359, 361 (1995).

Accordingly, the issue of a higher evaluation for the 
service-connected migraine headaches is referred back to the 
RO for the issuance a supplemental statement of the case.  
See 38 C.F.R. § 19.31 (2002), .  The supplemental statement 
of the case must list this rating issue, discuss the 
August 24, 1996, VA examination and all other relevant 
evidence received since the time of the issuance of the July 
1996 statement of the case, and notify the veteran that she 
has 60 days after issuance of the supplemental statement of 
the case to file a Substantive Appeal with the RO to perfect 
an appeal as to this issue.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).


FINDING OF FACT

The veteran's residuals of right elbow tendinitis is 
manifested by tenderness on palpation with a tingling 
sensation going to the right wrist and fingers, a diffuse and 
pasty swelling over the radial epicondyle, warmth at the 
radial site, limited use of that right hand, and an inability 
to lift more then 2 and a half pounds in the right hand, 
which is tantamount to moderate incomplete paralysis of the 
radial nerve.


CONCLUSION OF LAW

The criteria for a 30 percent rating for right elbow 
tendinitis are met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, 4.124, 4.124a, Diagnostic Codes 5003, 5024, 5206, 
5207, 5208, 8514, 8714 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran has been notified of the laws and regulations 
governing her claim for a higher evaluation and the reason 
for the determination made regarding her claim. 

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's service medical records, post-service medical 
records, and written arguments presented by the veteran and 
her representative in support of the veteran's claim.  In 
addition, the veteran was asked to provide information 
regarding her treatment and the veteran thereafter filed or 
the RO thereafter obtained all available and identified 
medical records.  Also, in May 1995, August 1996, and 
December 1998, the RO obtained medical opinion evidence 
regarding the current severity of the veteran's service 
connected right elbow tendinitis.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran even though the veteran was not expressly 
provided notice of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits of the Appeal

As to the reasons for appeal, the veteran contends that her 
service-connected right elbow tendinitis is manifested by 
increased adverse symptomatology and therefore more nearly 
approximates the rating criteria set forth for at least the 
next higher disability rating.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Factual Background

The veteran first appeared for a VA examination in May 1995.  
At that time, she reported first having problems with right 
elbow tendinitis in approximately 1990 or 1991 which problems 
occurred when typing, driving fuel trucks, and when she tried 
to straighten the elbow.  The veteran reported that she had 
local treatment with a heating pad and a brace.  Thereafter, 
she complained of a tingling and numbing sensation going into 
the forearm.  

On examination, she had tenderness on palpation with a 
tingling sensation going to the right wrist area.  However, 
Tinel's sign was negative, grip strength in the right hand 
was normal, range of motion of the elbow was normal, no 
muscle atrophy of the muscles, there was no normal radial 
pulses, no abnormalities in the right elbow, no muscle 
atrophy in the right hand, and apposition of the fingers to 
the thumb was done well.  The diagnosis was right elbow 
tendinitis, symptomatic with movement and exertion.

The ROs obtained treatment records, dated from January 1996 
to November 1997.  These records show the veteran's 
complaints and/or treatment for right elbow pain, with pain 
and numbness radiating into the right forearm, wrist, and 
hand along with cold sensitivity and decreased sensation and 
loss of finger dexterity, diagnosed as tendinitis, 
epicondylitis, and/or carpal tunnel syndrome.  See treatment 
records from Fort Campbell dated in January 1997, February 
1997, and March 1997.

The veteran next appeared for a VA examination in August 
1996.  At that time, she complained of pain in her right 
elbow that occurred with writing, but no other neurologic 
symptoms from her right elbow tendinitis.  On examination, 
she had tenderness over the right radial head, but no pain 
with extension of the wrist against resistance.  She had full 
range of motion in her elbow with flexion to 145 degrees and 
extension to 0 degrees.  Forearm supination was to 85 degrees 
and pronation was to 85 degrees.  X-rays of the right elbow 
were normal.  The diagnosis was lateral epicondylitis "which 
had gone into a chronic phase which appears to be limiting 
her use of th[e] right hand . . ."

Lastly, the veteran appeared for a VA examination in December 
1998.  At that time, she complained of right elbow pain with 
loss of feeling and loss of power of the right hand with 
alternating involvement of the two and a half radial or two 
and a half ulnar fingers.  She also complained that, 
periodically, she could not open or close the right hand and 
dropped things.  She also complained of reduced feeling for 
heat but intense feeling for cold and being unable to pick-up 
and carry 10 pounds for five minutes.  Thereafter, she 
reported that repetitive motion with her right arm and hand 
caused pain at the radial epicondyle of the elbow and minor 
pain at the ulnar epicondyle.  Washing dishes, writing, and 
cooking were reported to cause major pain.  As to flare-ups, 
she reported having an acute flare-up approximately once per 
month that lasted approximately two to four days and with so 
much pain that she could not hold a pencil or use a computer 
mouse.  Next, she reported that hitting the funny bone 
initiated an unpleasant feeling like an electric shock.  As 
to medication, before breast-feeding she took Naprosyn two to 
three times a day and know treated her elbow with rest, 
compresses, and massages with some pain relief.

On examination, she was right handed, the right elbow had 
diffuse and pasty swelling over the radial epicondyle, the 
ulnar was unremarkable, there was local tenderness with 
palpation and pressure (radially greater than ulnary), and 
the radial site had increased warmth.  Range of motion was 20 
to 138 degrees of extension and flexion before and after 
taking into account pain on use as well as after taking into 
account weakness and fatigability.  Speed was decreased the 
more active the veteran was with her right forearm or hand.  
Endurance was significantly reduced the more active the 
veteran was with her right forearm or hand.  Reflexes were 
hardly elicited bilaterally.  Gross power was 5/5 
bilaterally.  X-rays were normal.

The examiner thereafter opined that, while checking the fine 
motor skills, the veteran used the left hand for assistance 
automatically and unconsciously.  After checking the 
reflexes, the examiner opined that the veteran had the onset 
of tingling within the radial distribution of the forearm and 
hand including the right thumb, index finger, and radial half 
of the right middle finger.  Thereafter, the examiner noted 
that the veteran's "pain increases while/after shaking 
hands, lifting with the forearm pronated or turning a stiff 
door handle.  Pain is characteristically reproduced by 
passively stretching the wrist extensors as actively 
extending the right wrist with the elbow straight."  Lastly, 
the examiner opined that, while the gross power of the right 
hand was within normal limits, "the veteran cannot hold or 
move objects of more than 2 1/2 lbs."  The diagnosis was 
chronic right elbow tendinitis and epicondylitis "limiting 
the use of the veteran's major arm and hand."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2002).  Additionally, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Historically, the RO granted service connection for right 
elbow tendinitis and most recently rated it as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(tenosynovitis).  See RO decisions dated in August 1995 and 
June 1996.  A note to 38 C.F.R. § 4.71a-3 states that 
Diagnostic Code 5024 is rated on limitation of motion of 
affected parts, as arthritis and degenerative joint diseases.

As to arthritis, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71.

As to the elbows, Diagnostic Code 5205 provides that 
ankylosis of the elbow will warrant a 30 percent evaluation 
(minor elbow) and 40 percent evaluation (major elbow) if it 
is favorable, at an angle between 90 and 70 degrees; warrant 
a 40 percent evaluation (minor elbow) and 50 percent 
evaluation (major elbow) if it is intermediate, at an angle 
more than 90 degrees or between 70 and 50 degrees; and 
warrant a 50 percent evaluation (minor elbow) and 60 percent 
evaluation (major elbow) if it is unfavorable, at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a.  

Diagnostic Code 5206 provides that limitation of flexion 
warrants a non compensable evaluation (both minor and major 
elbow) when limited to 110 degrees, warrants a 10 percent 
evaluation (both minor and major elbow) when limited to 100 
degrees, warrants a 20 percent evaluation (both minor and 
major elbow) when limited to 90 degrees, warrant a 20 percent 
evaluation (minor elbow) and 30 percent evaluation (major 
elbow) when limited to 70 degrees, warrant a 30 percent 
evaluation (minor elbow) and 40 percent evaluation (major 
elbow) when limited to 55 degrees, and warrant a 40 percent 
evaluation (minor elbow) and 50 percent evaluation (major 
elbow) when limited to 45 degrees.  Id.  

Diagnostic Code 5207 provides that limitation of extension 
warrants a 10 percent evaluation (both minor and major elbow) 
when limited to either 45 or 60 degrees, warrants a 20 
percent evaluation (both minor and major elbow) when limited 
to 75 degrees, warrant a 20 percent evaluation (minor elbow) 
and 30 percent evaluation (major elbow) when limited to 90 
degrees, warrant a 30 percent evaluation (minor elbow) and 40 
percent evaluation (major elbow) when limited to 100 degrees, 
and warrant a 40 percent evaluation (minor elbow) and 50 
percent evaluation (major elbow) when limited to 110 degrees.  
Id.  

Diagnostic Code 5208 provides that limitation of forearm 
flexion to 100 degrees and extension to 45 degrees warrants a 
20 percent evaluation (both minor and major).  Id.

Next, the Board notes that a review of the medical evidence 
reveals that the veteran is right-handed.  See VA examination 
dated in May 1995 and December 1998.  Under the laws 
administered by VA, disabilities of the elbow and forearm are 
rated under Diagnostic Codes 5205 through 5213.  A 
distinction is made between major and minor extremities for 
rating purposes.  Only one hand is to be considered major.  
38 C.F.R. § 4.69 (2002).  Thus, all discussion of the 
veteran's elbow disability will note this difference in 
rating the major and minor upper extremity.

The Board also notes that when evaluating loss in range of 
motion, consideration is given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

Furthermore, painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2002).

First, the Board notes that the veteran will only be entitled 
to a higher evaluation under either Diagnostic Code 5206, 
Diagnostic Code 5207, or Diagnostic Code 5208, if the record 
on appeal shows flexion limited to at least 90 degrees, 
extension limited to at least 75 degrees, or forearm flexion 
limited to 100 degrees with extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a.  However, a review of the record on 
appeal does not show that the veteran's disability causes 
such limitation of motion.

Specifically, while a review of the record on appeal shows 
complaints of elbow pain, with pain and numbness radiating 
into the right forearm, wrist, and hand along with cold 
sensitivity and decreased sensation and loss of finger 
dexterity (see treatment records from Fort Campbell dated in 
January 1997, February 1997, and March 1997), the range of 
motion of the veteran's right elbow was not limited to a 
compensable degree when examined by VA.  Specifically, at the 
May 1995 VA general examination it was opined that the 
veteran had no restrictions in the range of motion of the 
right elbow, at the August 1996 VA joints examination the 
examiner opined that the veteran had full rang of motion in 
her right elbow with flexion to 140 degrees and extension to 
0 degrees, and at the December 1998 VA examination range of 
motion was 20 to 138 degrees of extension and flexion.  
Therefore, because the above range of motion studies do not 
show the veteran's right elbow flexion limited to 90 degrees 
or right elbow extension limited to 75 degrees, or flexion 
limited to 100 degrees and extension limited to 45 degrees, a 
higher evaluation is not warranted under Diagnostic Codes 
5206, 5207, 5208.  See 38 C.F.R. § 4.71a.

Next, the Board notes that, given the lack of a compensable 
level of loss in range of motion of the right elbow seen at 
the veteran's VA examinations (i.e., flexion limited to at 
least 100 degrees or extension limited to at least 45 
degrees), it appears that the RO assigned the 10 percent 
rating for the veteran's service-connected right elbow 
disability under 38 C.F.R. §§ 4.59, because of objective 
evidence of right elbow pain and not because of loss in range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024; RO decisions dated in August 1995 and June 1996; 
statement of the case issued in July 1996; supplemental 
statements of the case dated in December 1996, February 1997, 
and May 1999; and VA examinations dated in May 1995, August 
1996, and December 1998.

The Board next looks at functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Board 
notes that treatment records and VA examiners noted pain, 
tenderness, swelling, and/or heat in the elbow and pain 
radiating down the arm into the hand.  See treatment records 
from Fort Campbell dated in January 1997, February 1997, and 
March 1997; VA examinations dated in May 1995, August 1996, 
and December 1998.  However, even when the December 1998 VA 
examiner took into account pain, weakness, and fatigability 
the range of motion was not limited to a compensable degree -
range of motion was 20 to 138 degrees.  Moreover, the two 
earlier VA examiners did not find any loss of motion.  The 
Board does not find that this additional loss in motion 
equates to the criteria for a higher evaluation for a right 
elbow disability.  While the Board concedes that pain, 
weakness, and fatigue would limit elbow motion, to meet the 
criteria found at Diagnostic Code 5207 (i.e., although right 
elbow extension was limited by 20 degrees at the December 
1998 VA examination), it would have had to be limited by 75 
degrees to meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5207) and even a greater amount of loss 
of flexion to meet the criteria found at Diagnostic 
Codes 5206 and 5208 (the record on appeal shows the veteran 
lacked 2 degrees of flexion at the December 1998 VA 
examination).  Therefore, a higher evaluation is not 
warranted under Diagnostic Codes 5206, 5207, or 5208 even 
when taking into account functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2001); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).

Second, as to Diagnostic Code 5205, the Board notes that a 
review of the record on appeal fails to show that the veteran 
was diagnosed with ankylosis of the right elbow.  See VA 
examinations dated in May 1995, August 1996, and December 
1998.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the 
absence of ankylosis, the Board may not rate her service-
connected disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a higher evaluation is 
not warranted for the veteran's service-connected right elbow 
tendinitis under Diagnostic Code 5205.  

Third, the Board notes that the Court has held that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 2, 538 (1993).  And, the ultimate decision 
as to which Diagnostic Code to rate a veteran's service 
connected disability rests with the Board.  See Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).  Therefore, the Board 
will next consider whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In this case, a review of the record on appeal shows that the 
veteran's adverse symptomology, as seen in treatment records 
as well as at VA examinations, included adverse neurological 
symptomology, including pain and numbness radiating into the 
right forearm, wrist, and hand along with cold sensitivity 
and decreased sensation and loss of finger dexterity.  See 
treatment records from Fort Campbell dated in January 1997, 
February 1997, and March 1997; VA examinations dated in May 
1995, August 1996, and December 1998.  In addition, a review 
of the record on appeal shows that the RO conceded that the 
veteran's service connected right elbow tendinitis includes 
adverse neurological manifestations.  See RO decisions dated 
in August 1995 and June 1996; statement of the case issued in 
July 1996; supplemental statements of the case dated in 
December 1996, February 1997, and May 1999.  Therefore, the 
Board will look to see if the veteran is entitled to a higher 
evaluation for her service connected right elbow tendinitis 
under the rating criteria used to rate neurological 
disabilities.  See 38 C.F.R. §§ 4.7, 4.21; Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).

Initially, the Board notes that controlling regulations 
provides that "[n]euralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain . . . 
is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis."  38 C.F.R. § 4.124.  Under 
Diagnostic Code 8714, neuralgia is rated based on the 
criteria found for rating paralysis of the radial nerve found 
at Diagnostic Code 8514.  38 C.F.R. § 4.124a.  Because the 
right elbow is the veteran's major upper extremity, mild 
incomplete paralysis of the radial nerve is rated as 20 
percent disabling and moderate incomplete paralysis of the 
radial nerve is rated 30 percent disabling.  Id.

With the above criteria in mind, the Board notes that when 
examined by VA the veteran complained of right elbow pain 
with a tingling and numbing sensation going into the forearm 
(see VA examination dated in May 1995) as well as loss of 
power of the right hand with alternating involvement of the 
two and a half radial or two and a half ulnar fingers, being 
unable, on occasion, to open or close the right hand, 
dropping things, increased pain with cold and repetitive 
motion, deceased sensation, and acute flare-up approximately 
once per month that last approximately two to four days (see 
VA examination dated in December 1998).  

Adverse right elbow symptomology noted on VA examination 
included tenderness on palpation with a tingling sensation 
going to the right wrist area.  See VA examinations dated in 
May 1995, August 1996, and December 1998.  In addition, the 
December 1998 VA examiner observed the right elbow to have 
diffuse and pasty swelling over the radial epicondyle, the 
radial site had increased warmth, and the veteran had the 
onset of tingling within the radial distribution of the 
forearm and hand including the right thumb, index finger and 
radial half of the right middle finger.  The August 1996 VA 
examiner opined that the veteran had lateral epicondylitis 
"which had gone into a chronic phase which appears to be 
limiting her use of that right hand . . ."  And, the 
December 1998 examiner opined that "the veteran cannot hold 
or move objects of more than 2 1/2 lbs."  The Board finds 
that the above adverse symptomology, when granting the 
veteran the benefit of any doubt in this matter, leads it to 
conclude that the veteran's service connected right elbow 
tendinitis causes adverse neurological symptomology that is 
tantamount to moderate incomplete paralysis of the radial 
nerve.  38 C.F.R. §§ 4.124, 4.124a (2002).  Therefore, a 
higher 30 percent rating is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).  This is true throughout the period of time 
during which her claim has been pending.  Fenderson, supra.

(Parenthetically, the Board notes that assigning the veteran 
separate ratings under 38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Codes 8514, 8714 and 38 C.F.R. § 4.59, 4.71a, Diagnostic 
Codes 5003, 5024 would violate the rule against pyramiding 
because both compensate the veteran for her right elbow pain.  
38 C.F.R. § 4.14 (2002).)

Based on the argument made in the veteran's statements to the 
RO, and statements to the VA examiner (i.e., she had problems 
keeping up as a student because writing causes pain and 
working around the house because household jobs cause pain 
and she can not lift more then two and a half pounds) the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  Although the veteran has 
described her pain as being so bad that she had problems at 
school and working around the house, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that her right elbow 
tendinitis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that her service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A 30 percent rating for right elbow tendinitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

